This is a companion case to cause No. 27462, Farmers Union Co-Operative Royalty Co. et al. v. J. R. Southward et al, this day decided, 183 Okla. 402, 82 P.2d 879. The cases were consolidated for trial in the district court and tried together. Separate judgments were rendered, and the causes are here on separate appeals.
The facts relating to the plan of operation in creating the royalty pool are the same as in cause No. 27462 except the names of the grantors and grantees, the date of the contracts, and the description of the mineral rights conveyed and the number of headrights alleged to have been contemplated by the parties at the time of the execution of the agreements.
In the present action the American Finance Corporation was made a party defendant, and, on its motion, the action as to such defendant was dismissed by the trial court, from which order there is no cross-appeal. The assignments of error and the questions of law presented are identical with those in cause No. 27462 and are fully discussed therein. It is, therefore, unnecessary for this court to discuss the questions involved here further than they have been discussed in No. 27462, and the rules of law therein announced are announced as the rules in this case. *Page 406 
Accordingly the judgment of the trial court is reversed and the cause remanded, with directions to dismiss the action.
BAYLESS, V. C. J., and WELCH, CORN, and HURST, JJ., concur.